NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0273n.06

                                          No. 14-1973                                 FILED
                                                                                  Apr 14, 2015
                                                                             DEBORAH S. HUNT, Clerk
                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
ABDLMOUHAYMEN DRAK AL-SIBAI,                             )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF MICHIGAN
       Defendant-Appellant.                              )
                                                         )
                                                         )



BEFORE:        GILMAN, ROGERS, and SUTTON, Circuit Judges.

       ROGERS, Circuit Judge. In this civil denaturalization case, Abdlmouhaymen Al-Sibai,

an immigrant from Syria, appeals the district court’s order of denaturalization. After a bench

trial, at which Al-Sibai did not appear or testify, the district court concluded that Al-Sibai had

illegally procured his citizenship through a sham marriage. Accordingly, the district court

ordered his certificate of citizenship revoked under 8 U.S.C. § 1451(a) and Al-Sibai appeals.

The former “wife,” along with three longtime friends of hers, testified that Al-Sibai paid her

$5,000 to marry him, and that she never acted in any way as a wife to him, except to learn

enough by cramming to deceive an Immigration and Naturalization Service (INS) adjudicator.

This was sufficiently clear, unequivocal, and convincing evidence to support Al-Sibai’s loss of

citizenship, and Al-Sibai’s various arguments to the contrary lack merit.
No. 14-1973
United States of America v. Al-Sibai

        Al-Sibai was born in Homs, Syria on March 23, 1959. In 1979, he came to the United

States on a student visa. Sometime in 1982, he met Cheryl Kankula, a United States citizen and

24-year-old single mother. In December 1982, a month before his student visa was due to

expire, Al-Sibai married Kankula. In January 1983, Kankula filed Form I-130, petition to

classify status of alien relative for issuance of an immigrant visa, and Al-Sibai filed Form I-485,

application to register permanent residence. After an interview with an INS examiner, the INS

granted Kankula’s I-130 petition and Al-Sibai’s I-485 application, giving Al-Sibai an immigrant

visa and lawful permanent resident status. Al-Sibai and Kankula were divorced on September

11, 1984. Less than two years later, Al-Sibai married Rida Atassi, a woman from Homs, Syria,

and the couple have since remained married. Al-Sibai was granted United States citizenship in

1989.

        The United States filed a civil denaturalization complaint against Al-Sibai in 2013. The

three-count complaint alleged that: (1) Al-Sibai had illegally procured his United States

citizenship because he was never lawfully admitted for permanent residence; (2) he had illegally

procured his citizenship because he lacked the good moral character necessary for citizenship;

and (3) he had procured his citizenship by misrepresentation of a material fact and by

concealment of facts. All three counts were based on the Government’s allegation that Al-

Sibai’s marriage to Kankula was a sham. Because demonstrating that the marriage was a sham

would, in the circumstances of this case, result in loss of citizenship, that fact had to be supported

by “clear, unequivocal, and convincing” evidence, and not leave “the issue in doubt.” Fedorenko

v. United States, 449 U.S. 490, 505 (1981). A bench trial was held, the district court applied an

adverse inference against Al-Sibai based on his failure to appear, and ruled in favor of the United

States on all three counts.


                                                 -2-
No. 14-1973
United States of America v. Al-Sibai

         A careful review of the record shows that the district court properly found by clear,

unequivocal, and convincing evidence that Al-Sibai’s marriage was a sham. The evidence of the

sham produced by the Government at trial was overwhelming. Three witnesses, including

Kankula, testified that Al-Sibai paid Kankula $5,000 to marry him. Kankula testified that she

and Al-Sibai agreed that their marriage was not going to be “real,” that they would not live

together, and that they would get divorced. Kankula testified that she and Al-Sibai were married

at a barber shop, that none of her family or friends was present for the ceremony, that there was

no wedding reception or honeymoon, and that she went home alone after the ceremony. Kankula

testified that she and Al-Sibai never lived together, that they did not have keys to each other’s

homes, and that they visited each other only to prepare for the INS interview. Kankula further

testified that she never wore a wedding band other than during the ceremony and at the INS

interview, that she never changed her name, and that after the ceremony she continued to date

other men. This testimony was largely corroborated by three of Kankula’s friends, Margaret

Boling, Lenore Harper, and Toni Heacox. Al-Sibai did not put on any witnesses. In attempting

to undermine the court’s finding, Al-Sibai points to inconsistencies in the testimony of Kankula

and her three friends. But the district court reasonably concluded that the women witnesses

testified to “the same material facts” and that the “minor discrepancies” in their testimony were

attributable to the 30-year passage of time since the occurrence of the events giving rise to the

trial.

         Because there was more than sufficient evidence to establish that Al-Sibai’s marriage to

Kankula was a sham designed to evade immigration laws, the district court did not err in ruling

against Al-Sibai on the first count of the denaturalization complaint. Al-Sibai was not eligible to

receive an immigrant visa through his sham marriage, see 8 U.S.C. § 1154(c), and thus he


                                               -3-
No. 14-1973
United States of America v. Al-Sibai

entered the United States under an invalid visa. And “entry into the United States under an

invalid visa is a failure to comply with congressionally imposed statutory prerequisites to

citizenship which renders any certificate of citizenship revocable as illegally procured under

§ 1451(a).” United States v. Dailide, 227 F.3d 385, 390 (6th Cir. 2000). Because the district

court properly ruled for the United States on the first count of the complaint, it is unnecessary for

us to address the remaining two counts.

         Finally, because there was overwhelming evidence that Al-Sibai’s marriage was a sham,

any error in the district court’s application of an adverse inference against Al-Sibai was

harmless. See Nw. Nat’l Cas. Co. v. Global Moving & Storage, Inc., 533 F.2d 320, 324 (6th Cir.

1976).

         The judgment of the district court is affirmed.




                                                 -4-